    Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 1 of 10




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

DONNA CURLING, et al.

    Plaintiffs,
                                        CIVIL ACTION
    v.
                                        FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

    Defendants.




                JOINT DISCOVERY STATEMENT
          REGARDING ACCESS TO PLAINTIFFS’ EXPERT
         REPORT AND UNDULY BURDENSOME DISCOVERY
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 2 of 10




        Issue No. 1 – Access to Dr. Halderman’s Expert Report
                         State Defendants’ Position
      On July 1, Curling served Dr. Halderman’s expert report in this case,

marking it as “Attorneys’ Eyes Only.” [Doc. 1126]. All parties understood the

Court’s direction, [Doc. 858 at 5], to mean things related to the inspection of

Dominion equipment was Attorneys’ Eyes Only, consistent with this Court’s

treatment of material flowing from that inspection in the September 2020 PI

Hearing. Given the critical-infrastructure nature of the Dominion equipment,

State Defendants agree it should remain AEO.

      On July 6, Defendants requested Plaintiffs consent to Dominion’s access

to the report under the protective order. Coalition initially objected unless

CGG’s Executive Director, Ms. Marks, was likewise designated. But see [Docs.

438-1 at 34:14-23; 883] (denying similar requests). Curling asked a series of

questions and refused to answer further. Defendants requested to confer the

next day, but Curling refused because lead counsel was unavailable. In a July

8 conference, both asserted the entire report should be public. In either event,

Plaintiffs refuse consent unless Defendants disclose all of Dominion’s (their

client’s agent’s) communications with Defendants’ experts. Given Dominion’s

voluntary participation through members of its staff throughout 2020 (often in

closed proceedings, at times at the Court’s request), Defendants believe their

access to the report is consistent with the Court’s treatment of the issue.


                                      -1-
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 3 of 10




                Curling Plaintiffs’ Response to Issue No. 1
      Defendants claim that Plaintiffs refuse to consent to disclose Dr.

Halderman’s report to Dominion. Not so. Plaintiffs offered to devise

parameters for proper disclosure to individuals at Dominion, such as Dr.

Coomer. This is consistent with Dominion’s prior involvement, with it

producing documents to all parties and Dr. Coomer providing information to

all parties and the Court in hearings. Defendants said no. They insist on carte

blanche disclosure to anyone at Dominion—which would include low-level,

part-time techs—without identifying those individuals and without disclosing

what they learn from Dominion unless it behooves them. This is untenable.

First, Dr. Halderman details serious vulnerabilities with the Dominion

equipment and how bad actors could steal votes in elections, including voters

in the voting booths. (Ex. A) If Dominion receives this report, it becomes

potentially discoverable in Dominion’s litigation against those accused of lying

about the 2020 Presidential election.1 That those individuals and their

“experts” could obtain (and misuse) the report is a serious concern Defendants

ignore. Second, Plaintiffs and the Court are entitled to any information

Dominion provides regarding Dr. Halderman’s report. Dominion is an



1See, e.g., https://www.washingtonpost.com/politics/dominion-voting-systems-
giuliani-lawsuit/2021/01/25/b0fc3db4-5f14-11eb-afbe-
9a11a127d146_story.html.

                                      -2-
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 4 of 10




interested third party, not an independent consultant subject to the work

product protection. That Defendants fear disclosure of what Dominion will say

about Dr. Halderman’s report is telling—and damning.

      Defendants also falsely claim that Plaintiffs “asserted the entire report

should be public.” Plaintiffs explained that it should become public at the right

time in the right way with proper redactions.2 (Ex. B.) Defendants seek to

conceal the entire report, but they didn’t designate the Fulton equipment AEO,

and—contrary to their false claim that “[a]ll parties understood the Court’s

direction, [Doc. 858 at 5], to mean things related to the inspection of Dominion

equipment was Attorneys’ Eyes Only”—they said they didn’t know and hadn’t

considered the issue when asked if they believe Dr. Halderman’s report is AEO.

The deadline for AEO designation has passed. Dkt. 477 at 12. Further, if

Dominion receives the report, it likely will have to disclose the vulnerabilities

in states where the equipment is used.

      Defendants have refused to say why they need help from Dominion just

to respond to Dr. Halderman’s report, how they intend to obtain it (they haven’t

contacted Dominion about this), why they should receive information that




2Coalition Plaintiffs’ position is that the report should be minimally redacted
and made public, and the full report should be made available to parties and
Dominion under confidentiality designation.

                                      -3-
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 5 of 10




Plaintiffs did not receive, or why they waited to raise this knowing the report

would address the Fulton equipment. They vaguely say only that they need

Dominion’s expertise to respond to the report. But they didn’t designate any

experts from Dominion, and can’t now. And that Defendants cannot defend

their own election equipment is a stunning and damning admission.

                  State Defendants’ Reply to Issue No. 1
Defendants seek access for specific individuals and Halderman’s declaration

should not be considered.

                   Issue No. 2 – Burden of Search Terms
                          State Defendants’ Position
      The parties have engaged in negotiations regarding search terms to locate

responsive documents. The original terms returned approximately 300,000

emails and attachments alone for review, a disproportionate burden relative to

the needs of the case.3 The parties conferred June 23 on the issue, among

others.4 Acting on participating Curling counsel’s request, State Defendants

provided proposed revisions and comparative numbers on June 28; more than

100,000 documents were identified. Though it would require “significant time

for review and production,” Defendants’ counsel provided the information



3  Plaintiffs already possess thousands of documents regarding Dominion
equipment which are far more substantive than emails. Plaintiffs also possess
databases, BMDs, and “project packages,” in addition to other materials.
4 Lead counsel for Curling Plaintiffs did not participate, but filed a motion due

to Defendants’ “Nonfeasance in Discovery” in the midst of it. [Doc. 1118].

                                      -4-
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 6 of 10




“before proposing any further modifications.” Curling then asked for

comparative results on expanded terms. Defendants explained they “were not

inclined to move backwards” and reiterated their position of disproportionate

burden. Nonetheless, State Defendants obliged.5

      Notwithstanding their counteroffer and Defendants’ pursuit of “further

modifications,” Curling unilaterally “agreed” to the previously provided terms.6

As it stands, the terms capture many non-responsive documents and impose an

undue burden on Defendants,7 underscored by unresolved jurisdictional issues.

Plaintiffs insist, never mind the “abbreviated” discovery this Court envisioned.

[Doc. 1088]. When considering the needs of this case, it is important to recognize

that Plaintiffs have not tailored their claims, id., and their expert reports

remain focused only on insufficient vulnerabilities. See [Doc. 1066].8 This Court

has afforded Plaintiffs ample time to assert something more. If their experts

cannot do so with all they already have, Georgia taxpayers should not be

compelled to fund a fishing expedition. Regardless, the burden imposed is

disproportionate on its own. Defendants request a protective order, declining




5 More than 25,000 additional documents were identified.
6 Curling asserted no conference had occurred so the parties again conferred
on July 8. Briefing in the appeals from this case concluded the day prior.
7 Counsel estimates more than 8,000 attorney hours will be required for review.
8 Coalition served declarations this Court has already seen as their reports.



                                      -5-
       Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 7 of 10




this burdensome demand and narrowing discovery.

                       Plaintiffs’ Response to Issue No. 2
      As Plaintiffs already showed, on June 4, Defendants agreed to begin

producing documents using agreed search terms; they reneged weeks later.

(Dkt. 1122 at 5-6.) Plaintiffs agreed to Defendants’ revised search terms on

June 30 and informed the Court of this that day. A week later, Defendants

reneged again. They admit they’ve reviewed no documents for production

captured by the search terms and refuse to use the twice-agreed-upon terms or

to propose any others. They’ve produced no documents since last summer (but

for some incomplete election data), including from the hundreds of thousands

of documents they say they produced in the Fair Fight litigation that they

emphasize includes the “same” claims as here. Many responsive documents,

such as policies and reports, do not require search terms to collect and produce.

Their production would be nearly done now had they cooperated in good faith

and adhered to either of their agreements. Instead, they needlessly burden this

Court with a motion that specifies no particular relief and is yet another

transparent delay tactic. A production deadline is needed to finally move

discovery forward and resolve this case on the merits.

                   State Defendants’ Reply to Issue No. 2
Curling has produced one email in all of 2020-2021. Defendants sought to file

last week, Ex. C.; Curling served new discovery the same day. [Doc. 1129].


                                      -6-
     Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 8 of 10




     Respectfully submitted this 12th day of July, 2021.

/s/ David D. Cross
David D. Cross (pro hac vice)       Vincent R. Russo
Veronica Ascarrunz (pro hac vice)   Georgia Bar No. 242628
Lyle P. Hedgecock (pro hac vice)    vrusso@robbinsfirm.com
Mary G. Kaiser (pro hac vice)       Josh Belinfante
Robert W. Manoso (pro hac vice)     Georgia Bar No. 047399
Morrison & Foerster LLP             jbelinfante@robbinsfirm.com
2000 Pennsylvania Avenue, NW
                                    Carey A. Miller
Suite 6000
                                    Georgia Bar No. 976240
Washington, DC 20006
Telephone: (202) 887-1500           cmiller@robbinsfirm.com
DCross@mofo.com                     Alexander Denton
VAscarrunz@mofo.com                 Georgia Bar No. 660632
LHedgecock@mofo.com                 adenton@robbinsfirm.com
MKaiser@mofo.com                    Robbins Ross Alloy Belinfante
RManoso@mofo.com                    Littlefield LLC
                                    500 14th Street, N.W.
Halsey G. Knapp, Jr.                Atlanta, Georgia 30318
GA Bar No. 425320                   Telephone: (678) 701-9381
Adam M. Sparks                      Facsimile: (404) 856-3255
GA Bar No. 341578
Krevolin & Horst, LLC
                                    /s/ Bryan P. Tyson
1201 West Peachtree Street, NW
Suite 3250                          Bryan P. Tyson
Atlanta, GA 30309                   Georgia Bar No. 515411
HKnapp@khlawfirm.com                btyson@taylorenglish.com
Sparks@khlawfirm.com                Jonathan D. Crumly
                                    Georgia Bar No. 199466
Counsel for Plaintiffs Donna        jcrumly@taylorenglish.com
Curling, Donna Price & Jeffrey      James A. Balli
Schoenberg                          Georgia Bar No. 035828
                                    jballi@taylorenglish.com
Bruce P. Brown                      R. Dal Burton
Georgia Bar No. 064460              Georgia Bar No. 097890
BRUCE P. BROWN LAW LLC              dburton@taylorenglish.com
1123 Zonolite Rd. NE


                                    -7-
         Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 9 of 10




    Suite 6                              Diane F. LaRoss
    Atlanta, Georgia 30306               Georgia Bar No. 430830
    (404) 881-0700                       dlaross@taylorenglish.com
                                         Bryan F. Jacoutot
    /s/ Robert A. McGuire, III           Georgia Bar No. 668272
    Robert A. McGuire, III               bjacoutot@taylorenglish.com
    Admitted Pro Hac Vice                Loree Anne Paradise
     (ECF No. 125)                       Georgia Bar No. 382202
    ROBERT MCGUIRE LAW FIRM              lparadise@taylorenglish.com
    113 Cherry St. #86685                TAYLOR ENGLISH DUMA LLP
    Seattle, Washington 98104-2205       1600 Parkwood Circle, Suite 200
    (253) 267-8530                       Atlanta, GA 30339
                                         Telephone: 678-336-7249

    Counsel for Coalition for Good       Counsel for State Defendants
    Governance

    /s/ Cary Ichter
    Cary Ichter
    Georgia Bar No. 382515
    ICHTER DAVIS LLC
    3340 Peachtree Road NE
    Atlanta, Georgia 30326
    (404) 869-7600
    Counsel for William Digges III,
    Laura Digges, Ricardo Davis &
    Megan Missett9




9   Coalition Plaintiffs state they join this Statement only as to issue number 2.

                                        -8-
      Case 1:17-cv-02989-AT Document 1130 Filed 07/12/21 Page 10 of 10




                       L.R. 7.1(D) CERTIFICATION

      I certify that this JOINT DISCOVERY STATEMENT REGARDING

ACCESS TO PLAINTIFFS’ EXPERT REPORT AND BURDENSOME

NATURE OF SEARCH TERMS has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

document has been prepared using 13-pt Century Schoolbook.

                              /s/Bryan P. Tyson
                              Bryan P. Tyson




                                     -9-
